                                                             UNITED STATES BANKRUPTCY COURT
                                                         FOR THE DISTRICT OF KANSAS AT KANSAS CITY




                           IN RE:            CAH Acquisition Company #5, LLC      }           CASE NUMBER               19‐10359
                                                                                  }
                                                                                  }
                                                                                  }
                           DEBTOR(S).                                             }           CHAPTER 11




                                                           DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)


                                                                                      FOR THE PERIOD

                           FROM                           4/1/2020                     TO              4/30/2020


                 Comes now the above‐named debtor and files its Monthly Operating Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015


                                                                                                s/ Patricia E. Hamilton
                                                                                              Attorney for Debtor’s Signature




                           Debtor's Address                                                                             Attorney's Address
                           and Phone Number:                                                                            and Phone Number:
                                                                                                                        Patricia Hamilton
                           101 Industrial Road                                                                          Stevens and Brand, LLP
                           Hillsboro, KS 67063                                                                          4848 SW 21st Street, Suite 201
                           620‐947‐3114                                                                                 Topeka, KS 66604
                                                                                                                        785‐408‐8000




Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee Office.
Monthly Operating Reports must be filed by the 21st day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States Trustee Program Website, http://www.justice.gov/ust/r20/index.htm.
1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)




                                        Case 19-10359                         Doc# 318 MOR‐1
                                                                                         Filed 06/01/20                                      Page 1 of 26
                                                             SCHEDULE OF RECEIPTS AND DISBURSEMENTS

                                                             FOR THE PERIOD BEGINNING             4/1/2020                     AND ENDING 4/30/2020

Name of Debtor:     CAH Acquisition Company #5, LLC            Case Number                        19‐10359

Date of Petition:   3/13/2019


                                                                   CURRENT                              CUMULATIVE
                                                                    MONTH                             PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                               $    111,325.06 (a)                 $               229,977.56   (b)

2. RECEIPTS:

   A. Cash Sales                                              $            ‐
       Minus: Cash Refunds                                                 ‐
       Net Cash Sales                                                      ‐
   B. Accounts Receivable                                                  ‐
   C. Other Receipts (See MOR‐3)                                         74.00
   (If you receive rental income,
      you must attach a rent roll.)

3. TOTAL RECEIPTS (Lines 2A+2B+2C)                            $          74.00

4. TOTAL FUNDS AVAILABLE FOR                                  $    111,399.06
  OPERATIONS (Line 1 + Line 3)

5. DISBURSEMENTS
   A. Advertising                                                         ‐
   B. Bank Charges                                                     100.00
   C. Contract Labor                                                      ‐
   D. Fixed Asset Payments (not incl. in “N”)                             ‐
   E. Insurance                                                           ‐
   F. Inventory Payments (See Attach. 2)                                  ‐
   G. Leases                                                              ‐
   H. Purchased Services                                                  ‐
   I. Office Supplies                                                     ‐
   J. Payroll ‐ Net (See Attachment 4B)                                   ‐
   K. Professional Fees (Accounting & Legal)                              ‐
   L. Rent                                                                ‐
   M. Repairs & Maintenance                                               ‐
   N. Secured Creditor Payments (See Attach. 2)                           ‐
   O. Taxes Paid ‐ Payroll (See Attachment 4C)                            ‐
   P. Taxes Paid ‐ Sales & Use (See Attachment 4C)                        ‐
   Q. Taxes Paid ‐ Other (See Attachment 4C)                              ‐
   R. Telephone                                                           ‐
   S. Supplies                                                            ‐
   Y. U.S. Trustee Quarterly Fees                                         ‐
   U. Utilities                                                           ‐
   V. Vehicle Expenses                                                    ‐
   W. Other Operating Expenses (See MOR‐3)                                ‐

6. TOTAL DISBURSEMENTS (Sum of 5A thru W)                     $        100.00

7. ENDING BALANCE (Line 4 Minus Line 6)                       $    111,299.06 (c)                 $               111,299.06   (c)            $                  ‐


I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of my knowledge and belief.

               This 27th                              day of May                           2020

                                                                                                  (Signature)

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
                                                                                                                               CH11 Trustee
   the petition.
                                                                                                                               May 28, 2020
(c)These two amounts will always be the same if form is completed correctly.




                                      Case 19-10359                Doc# 318 MOR‐2
                                                                              Filed 06/01/20                              Page 2 of 26
                                                    MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                                          Detail of Other Receipts and Other Disbursements




OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR‐2, Line 2C.


                                                                                                        Cumulative
Description                                               Current Month                                 Petition to Date

Loan Proceeds ‐ Bank of Hays                               $                                ‐                                   1,028,263.26
Dietary Sales                                                                               ‐                                      10,083.98
Interest Income                                                                             ‐                                          50.36
Vendor Refunds                                                                              ‐                                      19,571.86
Medicare Interim Payment                                                                    ‐                                     121,000.00
Payroll Refunds                                                                             ‐                                      36,576.82
Miscellaneous                                                                               ‐                                       5,899.23
Cohesive Healthcare Management                                                              ‐                                      52,396.48
Sale Proceeds                                                                             74.00                                 2,286,702.45

TOTAL OTHER RECEIPTS                                       $                              74.00         $                       3,560,544.44




“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors, related corporations, etc.). Please describe below:

                                                          Source
 Loan Amount                                              of Funds                                      Purpose                                       Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR‐2, Line 5W.

                                                                                                        Cumulative
Description                                               Current Month                                 Petition to Date

Kansas Hospital Association                                $                                 ‐          $                             100.00
KUMC                                                                                         ‐                                      1,300.00
Salem Home                                                                                   ‐                                      7,454.30
Kansas Healthcare Engineers                                                                  ‐                                         90.00
Cohesive Healthcare Mgmt & Consulting                                                        ‐                                      3,095.04
Diagnostic Monitor Software                                                                  ‐                                        310.00
Marion County EMS                                                                            ‐                                      1,344.00
Virtru Corporation                                                                           ‐                                      3,119.20
Mid America Wound                                                                            ‐                                        200.00
Foulston Siefkin                                                                             ‐                                        275.00
Eagle Communications                                                                         ‐                                      2,682.31
Closing Fees                                                                                 ‐                                    198,185.74
Loans                                                                                        ‐                                    261,009.84
Cohesive Healthcare Management                                                               ‐                                     27,442.00
Escrow                                                                                       ‐                                    358,274.94
Petty Cash                                                                                   ‐                                      2,756.26

TOTAL OTHER DISBURSEMENTS                                  $                                 ‐          $                         867,638.63




                                    Case 19-10359                        Doc# 318 MOR‐3
                                                                                    Filed 06/01/20                                  Page 3 of 26
                                                                              ATTACHMENT 1

                                                        MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING




    Name of Debtor:                  CAH Acquisition Company #5, LLC          Case Number:                  19‐10359

    Reporting Period beginning       4/1/2020                                 Period ending                 4/30/2020


    ACCOUNTS RECEIVABLE AT PETITION DATE:


                                      ACCOUNTS RECEIVABLE RECONCILIATION
    (Include all accounts receivable, pre‐petition and post‐petition, including charge card sales which have not been received):


                                     Beginning of Month Balance                                         $                          ‐       (a)
                                       PLUS: Current Month New Billings                                 $
                                       MINUS: Collection During the Month                               $                                  (b)
                                       PLUS/MINUS: Adjustments or Write‐offs                            $                          ‐       *
                                     End of Month Balance                                               $                          ‐       (c)

    *For any adjustments or Write‐offs provide explanation and supporting documentation, if applicable:




                                 POST PETITION ACCOUNTS RECEIVABLE AGING
    (Show the total for each aging category for all accounts receivable)


    0‐30 Days                         31‐60 Days                               61‐90 Days                     Over 90 Days                  Total

$                                $                                        $                             $                              $                         ‐    (c)


    For any receivables in the “Over 90 Days” category, please provide the following:
    The Debtor is currently working through the Accounts Receivable aging.
    The priority is to get current claims out the door and then we will work old accounts while monitoring accounts for timely file.

                                                                              Receivable                    Status (Collection efforts taken, estimate of collectability,
                                        Customer                              Date                          write‐off, disputed account, etc.)




    (a)This number is carried forward from last month’s report. For the first report only, this number will be
       the balance as of the petition date.
    (b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
        Disbursements (Page MOR‐2, Line 2B).
    (c)These two amounts must equal.




                                 Case 19-10359                  Doc# 318 MOR‐4
                                                                           Filed 06/01/20                              Page 4 of 26
                                                                                    ATTACHMENT 2

                                                     MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT


Name of Debtor:                     CAH Acquisition Company #5, LLC                 Case Number:                        19‐10359

Reporting Period beginning          4/1/2020                                        Period ending                       4/30/2020



In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to filing the petition. In the alternative, a computer
generated list of payables may be attached provided all information requested below is included.




Check here if pre‐petition debts have been paid. Attach an explanation and copies of supporting documentation.


                                                      ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

                                    Opening Balance                                                                 $                               ‐    (a)
                                      PLUS: New Indebtedness Incurred This Month                                    $                               ‐
                                      MINUS: Amount Paid on Post Petition, Account Payable this Month               $                               ‐
                                      PLUS/MINUS: Adjustments                                                       $                               ‐    *
                                    Ending Month Balance                                                            $                               ‐    (c)


*For any adjustments provide explanation and supporting documentation, if applicable
Adjustments related to prior period reclassifications and the elimination of certain pre‐petition amounts.




                                 Case 19-10359                         Doc# 318 MOR‐5
                                                                                  Filed 06/01/20                                    Page 5 of 26
                                                                       SECURED PAYMENTS REPORT

List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement with a secured creditor/lessor, consult
with your attorney and the United States Trustee Program prior to completing this section).




                                                                                                             Number of Post Petition           Total Amount of Post Petition
Secured Creditor/Lessor            Date Payment Due This Month         Amount Paid This Month                Payments Delinquent               Payments Delinquent


                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐

TOTAL                                                                                             ‐    (d)

(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR‐2, Line 5N).




                              Case 19-10359                     Doc# 318 MOR‐6
                                                                           Filed 06/01/20                               Page 6 of 26
                                                                             ATTACHMENT 3

                                                           INVENTORY AND FIXED ASSETS REPORT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                         19‐10359

Reporting Period beginning         4/1/2020                                  Period ending                        4/30/2020


                                                                        INVENTORY REPORT

                                   INVENTORY BALANCE AT PETITION DATE:                                      $                  85,517.66
                                   INVENTORY RECONCILIATION:
                                      Inventory Balance at Beginning of Month                               $                        ‐     (a)
                                        PLUS: Inventory Purchased During Month                              $                        ‐
                                        MINUS: Inventory Used or Sold                                       $                        ‐
                                        PLUS/MINUS: Adjustments or Write‐downs                              $                        ‐     *
                                      Inventory on Hand at End of Month                                     $                        ‐

METHOD OF COSTING INVENTORY:
*For any adjustments or write‐downs provide explanation and supporting documentation, if applicable.


                                                                        INVENTORY AGING

Less than 6                        6 months to                               Greater than                         Considered
months old                         2 years old                               2 years old                          Obsolete

                               %                                        %                                   %                              %     ꞊ 100%*

Note: The Debtor does not age its inventory.
Check here if inventory contains perishable items.


Description of Obsolete Inventory:

                                                                        FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                            (b)
(Includes Property, Plant and Equipment)

Note: The Debtor does no have the ability to estimate the Fair Market Value. Net book value is the only value estimate available to the Debtor.


BRIEF DESCRIPTION (First Report Only):
                                 FIXED ASSETS RECONCILIATION:
                                 Fixed Asset Book Value at Beginning of Month                               $                        ‐     (a)(b)
                                     MINUS: Depreciation Expense                                            $                        ‐
                                     PLUS: New Purchases                                                    $                        ‐
                                     PLUS/MINUS: Adjustments or Write‐downs                                 $                        ‐     *
                                 Ending Monthly Balance                                                     $                        ‐

*For any adjustments or write‐downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
  balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
  Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                             Case 19-10359                  Doc# 318 MOR‐7
                                                                       Filed 06/01/20                             Page 7 of 26
                                                                                              Attachment 4A(1)

                                                            MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC                            Case Number:            19‐10359

Reporting Period beginning         4/1/2020                                                   Period ending           4/30/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found
at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank accounts
must be approved by the United States Trustee.


NAME OF BANK:                      Bank of Hays                                               BRANCH:

ACCOUNT NAME:                      Operating                                                  ACCOUNT NUMBER:         **1901

PURPOSE OF ACCOUNT:                OPERATING

                               Ending Balance per Bank Statement                                                  $                          728.16
                               Plus Total Amount of Outstanding Deposits                                          $                          830.29
                               Minus Total Amount of Outstanding Checks and other debits                          $                         (861.92) *
                               Minus Service Charges                                                              $                             ‐
                               Ending Balance per Check Register                                                  $                          696.53 **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operational benefit of the buyer.

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D):
( Check here if cash disbursements were authorized by United States Trustee)

 Date                               Amount                               Payee                        Purpose               Reason for Cash Disbursement

N/A




                                                               TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                                          $                       Transferred to Payroll Account
                                                                                          $                       Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                                 Case 19-10359                        Doc# 318 MOR‐8
                                                                                 Filed 06/01/20                                Page 8 of 26
                                                                              Attachment 4A(2)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC         Case Number:                    19‐10359

Reporting Period beginning         4/1/2020                                Period ending                   4/30/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States
Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use
of less than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      US Bank                                 BRANCH:

ACCOUNT NAME:                      Depository                              ACCOUNT NUMBER:                 ********4141

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                    $                                ‐
                              Plus Total Amount of Outstanding Deposits                            $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits            $                                ‐   *
                              Minus Service Charges                                                $                                ‐
                              Ending Balance per Check Register                                    $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operational benefit of the buyer.

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                              Paye         Purpose                      Reason for Cash Disbursement




                                                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                       $                           Transferred to Payroll Account
                                                                       $                           Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                               Case 19-10359                      Doc# 318MOR‐8Filed
                                                                                (2)  06/01/20                            Page 9 of 26
                                                                               Attachment 4A(3)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                   19‐10359

Reporting Period beginning         4/1/2020                                  Period ending                  4/30/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form
can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      Hillsboro State Bank                      BRANCH:

ACCOUNT NAME:                      Savings                                   ACCOUNT NUMBER:                **7195

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                      $                                ‐
                              Plus Total Amount of Outstanding Deposits                              $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits              $                                ‐   *
                              Minus Service Charges                                                  $                                ‐
                              Ending Balance per Check Register                                      $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                            Payee           Purpose                       Reason for Cash Disbursement




                                                          TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                        $                            Transferred to Payroll Account
                                                                        $                            Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                             Case 19-10359                      Doc# 318 MOR‐8
                                                                            Filed
                                                                               (3) 06/01/20                             Page 10 of 26
                                                                               Attachment 4A(4)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                   19‐10359

Reporting Period beginning         4/1/2020                                  Period ending                  4/30/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form
can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      US Bank                                   BRANCH:

ACCOUNT NAME:                      Depositor                                 ACCOUNT NUMBER:                **3903

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                      $                                ‐
                              Plus Total Amount of Outstanding Deposits                              $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits              $                                ‐   *
                              Minus Service Charges                                                  $                                ‐
                              Ending Balance per Check Register                                      $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operartional benefit of the buyer.

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                            Payee           Purpose                       Reason for Cash Disbursement




                                                         TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                        $                            Transferred to Payroll Account
                                                                        $                            Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                             Case 19-10359                      Doc# 318 MOR‐8
                                                                            Filed
                                                                               (4) 06/01/20                             Page 11 of 26
                                                                      ATTACHMENT 5A

                                                          CHECK REGISTER ‐ OPERATING ACCOUNT

Name of Debtor:                    CAH Acquisition Company #5, LLC               Case Number:                       19‐10359

Reporting Period beginning         4/1/2020                                      Period ending                      4/30/2020

NAME OF BANK:                      Bank of Hays                                  BRANCH:

ACCOUNT NAME:                      Operating                                     ACCOUNT NUMBER:                    **1901

PURPOSE OF ACCOUNT:                OPERATING



Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.




TOTAL                                                                                                                                                $                              ‐




                               Case 19-10359                        Doc# 318                 Filed 06/01/20
                                                                                           MOR‐9                                Page 12 of 26
                                                                             ATTACHMENT 4B

                                                  MONTHLY SUMMARY OF BANK ACTIVITY ‐ PAYROLL ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                      19‐10359

Reporting Period beginning         4/1/2020                                  Period ending                     4/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found at
http://www.justice.gov/ust/r20/index.htm.


NAME OF BANK:                      Bank of Hays                              BRANCH:

ACCOUNT NAME:                      Payroll                                   ACCOUNT NUMBER:                   **2061

PURPOSE OF ACCOUNT:                PAYROLL


                                Ending Balance per Bank Statement                                          $                     43,399.82
                                 Plus Total Amount of Outstanding Deposits                                 $                           ‐
                                 Minus Total Amount of Outstanding Checks and other debits                 $                           ‐   *
                                 Minus Service Charges                                                     $                           ‐
                                Ending Balance per Check Register                                          $                     43,399.82 **(a)


Itemized payroll detail will be provided to the U.S. Trustee upon request.
*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:

The following disbursements were paid by Cash:
( Check here if cash disbursements were authorized by United States Trustee)

Date                               Amount                                    Payee                             Purpose                          Reason for Cash Disbursement




The following non‐payroll disbursements were made from this account:

                                                                                                                                                Reason for disbursement from
Date                                 Amount                                  Payee                             Purpose                                  this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                              Case 19-10359                      Doc# 318              MOR‐10Filed 06/01/20                Page 13 of 26
                                                                             ATTACHMENT 5B

                                                          CHECK REGISTER ‐ PAYROLL ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                      19‐10359

Reporting Period beginning         4/1/2020                                  Period ending                     4/30/2020

NAME OF BANK:                      Bank of Hays                              BRANCH:

ACCOUNT NAME:                      Payroll                                   ACCOUNT NUMBER:                   **2061

PURPOSE OF ACCOUNT:                PAYROLL


Account for all disbursements, including voids, lost payments, stop payment, etc. In the alternative, a computer generated check register can be attached to this report, provided
all the information requested below is included.

Itemized payroll detail will be provided to the U.S. Trustee upon request.

TOTAL                                                                                                                                           $                          100.00




                              Case 19-10359                       Doc# 318             MOR‐11Filed 06/01/20                Page 14 of 26
                                                                        ATTACHMENT 4D

                                                        INVESTMENT ACCOUNTS AND PETTY CASH REPORT


Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be listed separately. Attach copies of account

Type of Negotiable
Instrument                         Face Value                           Purchase Price                        Date of Purchase                    Current Market Value

N/A

TOTAL                                                                                                                                         $


                                                                        PETTY CASH REPORT


The following Petty Cash Drawers/Accounts are maintained:


Location of                        (Column 2)                           (Column 3)                            (Column 4)
Box/Account                        Maximum                              Amount of Petty                       Difference between (Column 2)
                                   Amount of Cash                       Cash On Hand                          & (Column 3)
                                   in Drawer/Acct.                      At End of Month

Registration                                                   ‐                                   ‐                                   ‐
Cafeteria                                                      ‐                                   ‐                                   ‐




TOTAL                                                               $                              ‐    (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts, provide an explanation
Note: No disbursements over $100.




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                     $                              ‐    (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR‐2, Line 7).




                             Case 19-10359                     Doc# 318 MOR‐14
                                                                          Filed 06/01/20                                 Page 15 of 26
                                                                                              ATTACHMENT 6

                                                                                          MONTHLY TAX REPORT


Name of Debtor:                 CAH Acquisition Company #5, LLC         Case Number:                       19‐10359

Reporting Period beginning      4/1/2020                                Period ending                      4/30/2020


                                                                                          TAXES OWED AND DUE


                     Report all unpaid post‐petition taxes including Federal and State withholding FICA, State sales tax, property tax, unemployment tax, State workmen's compensation, etc.




Name of Taxing Authority        Date Payment Due                        Description                        Amount                            Date Last Tax Return Filed          Tax Return Period




TOTAL                                                                                                  $                             ‐




                                   Case 19-10359                             Doc# 318                      Filed 06/01/20
                                                                                                      MOR‐15
                                                                                                                                                 Page 16 of 26
                                                                                                      ATTACHMENT 7

                                                                                   SUMMARY OF OFFICER OR OWNER COMPENSATION

                                                                                SUMMARY OF PERSONNEL AND INSURANCE COVERAGES


Name of Debtor:                      CAH Acquisition Company #5, LLC          Case Number:                            19‐10359

Reporting Period beginning           4/1/2020                                 Period ending                           4/30/2020



Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s
personal expenses, insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the accounting records.



Name of Officer or Owner             Title                                    Payment Description                     Amount Paid




TOTAL                                                                                                             $




                                                                                                    PERSONNEL REPORT


                                                                              Full Time                               Part Time

Number of employees at beginning of period                                                                    0                                    0
Number hired during the period                                                                                0                                    0
Number terminated or resigned during period                                                                   0                                    0
Number of employees on payroll at end of period                                                               0                                    0


                                                                                              CONFIRMATION OF INSURANCE


List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for
each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

Agent and/or Carrier                 Phone Number                             Policy Number                           Coverage Type                      Expiration Date                       Date Premium Due




The following lapse in insurance coverage occurred this month:

Policy                               Date                                     Date
Type                                 Lapsed                                   Reinstated                              Reason for Lapse




 Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                       Case 19-10359                                Doc# 318                   MOR‐16
                                                                                                                      Filed 06/01/20                         Page 17 of 26
                                                                                            ATTACHMENT 8

                                                                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such as the sale
of real estate (attach closing statement); (2) non‐financial transactions, such as the substitution of assets or collateral; (3) modifications to loan agreements;
(4) change in senior management, etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before




                                  Case 19-10359                           Doc# 318                   Filed 06/01/20
                                                                                                 MOR‐17
                                                                                                                                          Page 18 of 26
           Attachment A
Hillsboro Hospital Escrow Statement




     Case 19-10359   Doc# 318   Filed 06/01/20   Page 19 of 26
Account# 2671085                   CAH Acquisition Company #5 LLC                      File #2340654es
                                           Escrow Funds


3.9.20        CK#928363 to C&C Group                                        (275.13)      81,584.21
              INV#28853


3.12.20       CK#929141 to Southwest National Bank                      {103,274.94)     184,859.15
              Deposit Marion County Refunds


3.12.20       Rec'd CK#637346 from Southwest National Bank                40,354.68
              partial withdrawal


3.12.20       CK#929262 to Renollet Associates                           {36,146.23)
              Marion County RE Tax refund

3.12.20       CK#929263 to Cardiovascular Consultants Of KS                 (500.00)
              INV#E1024148


3.12.20       CK#929264 to Cohesive Medical Consultants LLC               {3,325.00)
              INV#1040


3.12.20       CK#929265toECOLAB                                             {383.45)     144,504.47
              INV#7818920


3.17.20       Rec'd CK#638251 from Southwest National Bank                 1,642.09
              partial withdrawal


3.17.20       CK#931106 to Quest Diagnostics                              (1,642.09)    142,862.38
              INV#9184887793


3.31.20       Rec'd CK#638262 from Southwest National Bank                  783.20
              partial withdrawal


3.31.20       CK#935472 to Country Haven Inn Hillsboro                      {783.20)    142,079.18
              INV 579,580,581


4.9.20        Rec'd CK#638268 from Southwest National Bank                 1,971.95
              partial withdrawal


4.9.20        CK#938465 to Cohesive Medical Consultants LLC               (1,971.95)    140,107.23
              INV#1041


4.14.20       Rec'd CK#638271 from Southwest National Bank               10,549.03
              partial withdrawal




                   Case 19-10359    Doc# 318     Filed 06/01/20     Page 20 of 26
Account# 2671085                    CAH Acquisilion Company #5 LLC                      File #2340654es
                                            Escrow Funds


4.14.20       CK#939863 to GlassRatner                                     (3,188.20)
              INV#53466


4.14.20       CK#939864 to Stevens & Brand, LLP                            (7,360.83)     129,558.20
              INV#176841

4.17.20       Transfer from File 2340654                                       74.00
              Recording overage


4.17.20       Rec'd CK#638274 from Southwest National Bank                 48,730.00
              partia l withdrawal


4.17.20       Rec'd CK#638275 from Southwest National Bank                  9,990.05
              partial withdrawa l


4.17.20       CK#941165 to US Trustee Paymen Center                       (48,730.00)
              US Trustee lnv


4.17.20       Wire to GlassRatner                                         (10,064.05)     70,764.15
              INV#53473


5.1.20        Rec'd CK#638283 from Southwest National Bank                   650.00
              partial withdrawal


5.1.20        CK#946655 to US Trustee Payment Center                         (650.00)     70,114.15


5.6.20        Rec'd CK#638286 from Southwest National Bank                  4,151.25
              partial withdrawal


5.6.20        CK#947932 to GlassRatner                                     (4,151.25)     65,962 .90
              INV#53727


5.26.20       Rec'd CK#638300 from Southwest National Bank                 17,742.00
              partial withdrawal


5.26.20       Cl(#954014 to BKD                                           (17,742.00)      48,220.90
              INV# 1172444 & 1189118




                   Case 19-10359    Doc# 318      Filed 06/01/20     Page 21 of 26
        Attachment B
Hillsboro Operating Account




Case 19-10359   Doc# 318   Filed 06/01/20   Page 22 of 26
 rJ Bank of Hays                                                                        Contact us:
                                                                                        (785) 621-2265
                                                                                        Branch:
                                                                                        BANK OF HAYS
                                                                                                              MEMBER
                                                                                                              FDIC      @f:IWAI.MOIISINI:
                                                                                                                         LI!:N DI!ft




                                                                                        1000 W 21TH ST
                                                                                        HAYS, KS 67601

                                                                                        Visit our website at:
                                                                                        www.bankothays.com



         BRENT KING, CHAPTER 11 TRUSTEE IN RE
         CAH ACQUISI110N COMPANY #5
         2405 GRAND BLVD STE 1210
         KANSAS CITY MO 84108-2536

                                                                                                                 Page1of4


Statement Date: April 30, 2020                                                               Account Number: 861901


BASIC BUSINESS CHECKING
ACCOUNT ACTIVITY SUMMARY

Statement period number of   d•                           30
Average balance                                      $844.93
Total service charge today                             $6.60
Yeertodate lntereat                                    $0.00




                                                                          Cnldb
Pnwlo.. t.lance              0313112020              $998.04           134,«15.ST              Debb
                                                                                                $34,875.85
Depoaltslcntdlta                     7             $34,405.97
Checkslwilhdrawals                   8             $34,675.85
Ending balance               0413012020              $728.tl




DEPOSITS

                                    Description                                                                        .Amount
04101/2020                          WISCONSIN PHYSIC CAH ACQUISmON COMPAN ACH CREDIT                                $1,870.50
                                    HCCLAIMPMT 171357
0410212020                          WISCONSIN PHYSIC CAH ACQUISmON COMPAN ACH CREDIT                               $31,955.90
                                    HCCLAIMPMT 17Z357
0410312020                          ST OF KS SMART 0005CAH ACQUISITION ACH CREDIT VEND PAVMT                            $17.37
                                    0008371714
0410312020                          WISCONSIN PHYSIC CAH ACQUISmON COMPAN ACH CREDIT                                   $670.28
                                    HCCLAIMPMT 171357
04117/2020                          ST OF KS SMART 0005CAH ACQUISITION ACH CREDIT VEND PAVMT                            $61.20
                                    0008380681
0412412020                          ST OF KS SMART 0005CAH ACQUISITION ACH CREDIT VEND PAVMT                            $30.80
                                    0008386876
0413012020                          EARNINGS CREDIT                                                                      $0.12
Number of Depoeltll 7                                                                                Total Depoelta $34,405.97


                         Case 19-10359            Doc# 318      Filed 06/01/20      Page 23 of 26
                   ['J Bank of Hays
                 lU.,I~Hanstan Tl!§.FJUOMERS'S~BANK
                 ~ State Bank                                      of Jetmore
                                                                                       I Bank
                                                                                          Lewis
                                                                                             of


                                                                                                                                                                                                                          Page 2 of 4

BRENT KING, CHAPTER 11 TRUSTEE IN RE                                                                                                                                                         Account Number: 861901




WITHDRAWALS

Date                                                       Description                                                                                                                                                        Amount
04/01/2020                                                 HOSPITAL EQUIP Hillsboro Community ACH DEBIT LEASE                                                              Hills                                             $9,435.00
04/02/2020                                                 TRANSFERRED TO DEPOSIT ACCT XXXXXXXX2967                                                                                                                         $24,189.44
04/03/2020                                                 TRANSFERRED TO DEPOSIT ACCT XXXXXXXX2967                                                                                                                            $687.65
04/30/2020                                                 SERVICE CHARGE                                                                                                                                                        $6.00
04/30/2020                                                 DEBITS                                                                                                                                                                $0.72

Number of Withdrawals 5                                                                                                                                                                        Total Withdrawals $34,318.81



CHECKS

Number                         Date                    Amount                       Number                            Date                  Amount                      Number                                  Date           Amount
1587                       04/20/20                        $193.05                  1591 *                     04/14/20                      $137.09                    1592                          04/21/20                   $26.90

* Indicates Break In Sequence
Number of Checks 3                                                                                                                                                                           Total Amount of Checks $357.04



DAILY BALANCE SUMMARY

Date                                     Amount                                       Date                                     Amount                                              Date                                      Amount
04/01/2020                             $6,766.46 -                                    04/14/2020                                $862.91                                            04/21/2020                                $704.16
04/02/2020                             $1,000.00                                      04/17/2020                                $924.11                                            04/24/2020                                $734.76
04/03/2020                             $1 ,000.00                                     04/20/2020                                $731.06                                            04/30/2020                                $728.16


IMAGES


       BRENT K ING, CHAPTER 11 T RUSTEE IN RE                 • BANK OF HAYS                                                      BRENT KING, CHAPT ER 11 TRUSTEE IN RE                         BANK O F HAYS
       CAH A CQUISITION COMPA NY 15, LLC
                                                              tOOO W. 27th Street                       00158 7   '               CAH A CQUISITION COMPANY #5, LLC                             t OOOW. 27rh Strc~t            001591
                                                                  ~~ys. KS                                                                                                                         H~~s. ~s
       1 0 11N DUST~IAL R0AD                                                                                                      I011f;OUSTRIAI. ROAD
                                                                                             if=':!/~        2~?z;>              "':I.LSll.OR0, KS 6706J
       HILLSBORO, K$670&3
                                                                                                        t.
                                                                                             s!Z3 " ~




                                                                                                                              MEMQ '                                                            -?:: f; J"-ii/::-~:~-
                         b' OO L SB?H' •: 10 • wa s? L•:                                                                                              11'00 L 5~ Ltt• •: LO L 1.0 8 5? L•:         L'IO L•t•




   Check#1587                             04/20/2020                          $193.05                                        Check#1591                                   04/14/2020                            $137.09




                                          Case 19-10359                                Doc# 318                       Filed 06/01/20                            Page 24 of 26
        Attachment C
  Hillsboro Payroll Account




Case 19-10359   Doc# 318   Filed 06/01/20   Page 25 of 26
 rJ Bank of Hays                                                                    Contact us:
                                                                                    (785) 621-2265
                                                                                    Branch:
                                                                                    BANK OF HAYS
                                                                                                         MEMBER
                                                                                                         FDIC      @
                                                                                                                   f:IWAI.MOIISINI:
                                                                                                                   LI!:N DI!ft




                                                                                    1000 W 21TH ST
                                                                                    HAYS, KS 67601
                                                                                    Visit our website at:
                                                                                    www.bankothays.com



         BRENT KING, CHAPTER 11 TRUSTEE IN RE
         CAH ACQUISI110N COMPANY #5
         2405 GRAND BLVD STE 1210
         KANSAS CITY MO 84108-2536

                                                                                                            Page 1 of2


Statement Date: April 30, 2020                                                           Account Number: 862061


BASIC BUSINESS CHECKING
ACCOUNT ACTIVITY SUMMARY

Statement period number of d •                            30
Average balance                                  $43,.429.82
Total service charge today                             $0.00
Yeertodate lntereat                                    $0.00




Pnwlo.. t.lance           0313112020              $43,499.82
Depoaltslcntdlta                    0                  $0.00
Checkslwilhdrawals                  5               $100.00
Ending balance            0413012020              $43,311.82                                  Debltl
                                                                                             $1DII.CI)




WITHDRAWALS

Dale                               Deecrlptlon                                                                    Amount
0411012020                         STOP PAYMENT CHARGE                                                             $20.00
0411012020                         STOP PAYMENT CHARGE                                                             $20.00
0411012020                         STOP PAYMENT CHARGE                                                             $20.00
0411012020                         STOP PAYMENT CHARGE                                                             $20.00
0411012020                         STOP PAYMENT CHARGE                                                             $20.00
Number of Withdrawals I                                                                        Tatal Withdrawals $100.00


DAILY BALANCE SUMMARY

Dale                      Amount
0411012020            $43,399.82



                          Case 19-10359          Doc# 318      Filed 06/01/20   Page 26 of 26
